FILED
                             NOT FOR PUBLICATION                            OCT 04 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


LUIS FRANCISCO BARILLAS                          No.   14-72100
GALINDO,
                                                 Agency No. A075-674-623
              Petitioner,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted September 27, 2016**

Before:      TASHIMA, SILVERMAN, and M. SMITH, Circuit Judges.

      Luis Francisco Barillas Galindo, a native and citizen of Guatemala, petitions

pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying his

motion to reopen. We have jurisdiction under 8 U.S.C. § 1252. We review for



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion the denial of a motion to reopen. Mohammed v. Gonzales, 400
F.3d 785, 791 (9th Cir. 2005). We deny the petition for review.

      The BIA did not abuse its discretion in denying Barillas Galindo’s motion to

reopen as untimely, where the motion was filed more than 12 years after his final

order of removal, 8 C.F.R. § 1003.2(c)(2), and Barillas Galindo failed to exercise

the due diligence required to warrant equitable tolling of the filing deadline, see

Iturribarria v. INS, 321 F.3d 889, 897 (9th Cir. 2003) (equitable tolling is available

to a petitioner who is prevented from timely filing motion to reopen due to

deception, fraud or error, as long as petitioner exercises due diligence in

discovering such circumstances); Avagyan v. Holder, 646 F.3d 672, 679 (9th Cir.

2011) (due diligence requires petitioner to take reasonable steps to investigate any

suspected fraud or error, or if he is ignorant of such circumstances, make

reasonable efforts to pursue relief).

      Contrary to Barillas Galindo’s contention, the possibility that he may

become the beneficiary of an I-130 visa petition does not provide an exception to

the filing deadline for a motion to reopen. See 8 C.F.R. § 1003.2(c).

      We do not consider the extra-record documentation Barillas Galindo

submitted with his opening brief. See 8 U.S.C. § 1252(b)(4)(A) (judicial review is




                                           2                                    14-72100
limited to the administrative record); Dent v. Holder, 627 F.3d 365, 371 (9th Cir.

2010) (stating standard for review of out-of-record evidence).

      PETITION FOR REVIEW DENIED.




                                          3                                   14-72100